DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment and Response to Office Action submitted on November 22, 2020. Claims 1-5, 7-12, and 14-20 are pending for examination.  Claims 1, 8, and 15 are independent claims.
	
Allowable Subject Matter
Claims 1-5, 7-12, and 14-20 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 8, and 15, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A method for collecting diagnostic information associated with an error, the method comprising:
detecting an initial occurrence of an error associated with an I/O operation, the error having a return code associated therewith;
in response to detecting the initial occurrence, enabling a selected set of diagnostic functions to be executed upon reoccurrence of the error, wherein the 
re-driving the I/O operation to recreate the error; 
specifying a time period to wait for the error to occur;
in the event the error occurs before expiration of the time period, capturing diagnostic information associated with the recreated error using the selected set of diagnostic functions; and 
in the event the error does not occur before expiration of the time period, disabling the diagnostic functions without capturing the diagnostic information.

8.  A computer program product for collecting diagnostic information associated with an error, the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: 
detect an initial occurrence of an error associated with an I/O operation, the error having a return code associated therewith; 
in response to detecting the initial occurrence, enable a selected set of diagnostic functions to be executed upon reoccurrence of the error, wherein the selected set is disabled at the time of the initial occurrence and selected in accordance with the return code; 
re-drive the I/O operation to recreate the error; 
specify a time period to wait for the error to occur;
in the event the error occurs before expiration of the time period, capture diagnostic information associated with the recreated error using the selected set of diagnostic functions; and 
in the event the error does not occur before expiration of the time period, disable the diagnostic functions without capturing the diagnostic information.

15.  A system for collecting diagnostic information associated with an error, the system comprising:
at least one processor;
at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to:
detect an initial occurrence of an error associated with an I/O operation, the error having a return code associated therewith;
in response to detecting the initial occurrence, enable a selected set of diagnostic functions to be executed upon reoccurrence of the error, wherein the selected set is disabled at the time of the initial occurrence and selected in accordance with the return code; 
re-drive the I/O operation to recreate the error;
specify a time period to wait for the error to occur;
in the event the error occurs before expiration of the time period, capture diagnostic information associated with the recreated error using the selected set of diagnostic functions; and
in the event the error does not occur before expiration of the time period, disable the diagnostic functions without capturing the diagnostic information.

The elements of independent Claims 1, 8, and 15 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/I.C./
Examiner, Art Unit 2114

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114